Citation Nr: 0931937	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for teeth caries, 
including as secondary to service-connected gastroesophageal 
reflux disease (GERD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gum disease, 
including as secondary to service-connected gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for teeth caries, 
including as secondary to service-connected GERD.

4.  Entitlement to service connection for gum disease, 
including as secondary to service-connected GERD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 
1986 to February 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Chicago, Illinois.  
The Veteran had a hearing before a Decision Review Officer 
(DRO) in October 2005.  A transcript of that hearing is 
contained in the record.  

The issues of whether service connection is warranted for 
teeth caries and gum disease, including as secondary to GERD, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 2002 RO rating decision denied the Veteran's 
claim of entitlement to service connection for teeth caries 
and gum disease; the Veteran did not appeal this January 2002 
RO rating decision in a timely manner. 

2. Evidence associated with the claims file after the last 
final denial in January 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate each of 
the Veteran's claims.




CONCLUSIONS OF LAW

1. The January 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for teeth caries, 
including as a result of GERD, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. New and material evidence has been submitted, and the 
claim of entitlement to service connection for gum disease, 
including as a result of GERD, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for teeth caries and gum 
disease, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening the claims.  

VA also has a duty under the VCAA to assist the Veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the Veteran's service treatment records are 
associated with the claims file, as are various VA treatment 
records.  The Board finds that all relevant evidence 
necessary for an equitable disposition of the issue of 
reopening the Veteran's claim has been obtained, and that 
this issue is therefore ready for appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the prior final decision in this matter, as 
issued in the January 2002 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records, VA treatment records, lay statements made 
by the Veteran, medical literature submitted by the Veteran, 
and a VA exam dated January 2002.  The Veteran's claim was 
originally denied because VA found insufficient evidence of a 
link between the Veteran's teeth caries or gum disease and 
his service-connected GERD.

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may 
not discuss the merits of final decision until the Veteran 
has presented new and material evidence sufficient for the 
Board to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

With respect to whether the Veteran's claim may be reopened, 
the Board finds that a VA treatment record dated in April 
2006 constitutes new and material evidence.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The VA physician 
observed that "prolonged acid exposure could contribute" to 
his dental cares and gum disease.  She further noted that she 
wished to investigate the Veteran's situation further and 
requested an opinion from the dental clinical.  The Board 
finds that the treatment record addresses the reason for VA's 
previous final denial, because it indicates that the 
Veteran's dental disorders could be related to GERD.  

In sum, the Board is of the opinion that the above described 
evidence is material to the Veteran's claim because it 
suggests the Veteran may suffer from a disability as a direct 
result of his service-connected GERD.  Therefore, presuming 
the credibility of the evidence submitted, the evidence 
discussed above is considered new and material.  See Justus, 
supra.  Such evidence is so significant that it must now be 
considered in order to fairly decide the merits of these 
claims, and as such, the claims for entitlement to service 
connection for teeth caries and gum disease related to GERD 
must be reopened for full review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for teeth caries is 
reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for gum disease is 
reopened, and to this extent the claim is granted.


REMAND

While the Veteran has offered sufficient new and material 
evidence to reopen his claim, there is nevertheless 
insufficient evidence in the record for the Board to make a 
proper determination.

In particular, the Board notes that the April 2006 VA 
treatment record merely indicates that the Veteran's teeth 
caries and gum disease could be related to GERD.  The 
examiner determined that a dental examination would be 
appropriate to determine the exact etiology of the Veteran's 
teeth caries and gum disease.  However, the Board notes that 
if the Veteran was provided with a dental examination in 
response to the April 2006 recommendation, corresponding 
records are not associated with the claims file.  Thus, the 
Board finds that the case must be remanded to obtain these 
records.

In light of the recently submitted evidence suggesting a 
possibility of a causal relationship between GERD and dental 
problems as well as the recommendation from physician that 
the Veteran undergo a denial evaluation, the Board is of the 
opinion that the Veteran should provided with a new VA 
examination to determine whether his dental issues are 
related to his service-connected GERD.



Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment 
records, including those pertaining to a 
possible dental examination provided in 
response to the recommendation made by the 
Veteran's attending physician in April 
2006.  

2. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any teeth caries and gum disease, 
including as a result of service-connected 
GERD.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in connection 
with the examination.  

The examiner should perform any medically 
indicated testing. After reviewing the 
record and examining the Veteran, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran suffers from teeth caries 
and/or gum disease etiologically related 
to GERD.  

If a diagnosis of teeth caries or gum 
disease related to GERD is warranted, the 
examiner should explicitly state by number 
which teeth have been affected.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has teeth caries or gum disease related to 
GERD on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


